I agree with the conclusion reached by the Court that the deed should be cancelled because of the fact established by the evidence that Mrs. McDonald did not appear before the notarial officer for the purpose of making acknowledgment of the execution of the deed.
I adhere to the views expressed by me in the case of Helland v. Evans, 113 Fla. 839, 152 South. Rep. 623, and the views expressed by me in my dissenting opinion in the case of M.A. Smith, as Liquidator of the Bank of Wauchula v. McEwen and wife, 119 Fla. 588,  161 So.2d 68. See also Flowers v. Schenck, 110 Fla. 256, 148 South. Rep. 581, in which I said that the plea so far as its averments were concerned, set up a good defense, but because the rule requiring verification and certificate of counsel was ignored the plea should not have been permitted to stay in the record.
                      ON REHEARING GRANTED